Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-18 are presented for examination.
To insure proper consideration and to the extent required by 37 CFR 1.56, applicant is required to update the information hereby incorporated by reference under “Cross-Reference to Other Applications” by updating U.S. Application 15/887,879 with corresponding U.S. Patent 10,671,440 [pg. 1, paragraph 1 of the specification].

Claim Objections
Claim 16 is objected to because of the following informalities: “task-lass” should read --task-class--.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Claim 18 is rejected under 35 U.S.C. 101 because it failed to fall within a statutory category since “a computer program product embodied in a non-transitory computer readable storage medium” is directed to software alone, therefore it is directing to non-statutory subject matter.  More specifically, as claim the non-transitory computer readable storage medium is at most for used with the computer program product (software), such that the claim is nonetheless directed to software.  Applicant should consider claiming --A non-transitory computer readable storage medium having stored therein a computer program product comprising instructions for…-- to overcome the rejection.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the set of jobs".  
Claim 12 the limitation "the set of data instances".  
There are insufficient antecedent basis for these limitations in the claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and 

Claims 1 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US Patent 10,671,440 (hereafter ‘440).  The difference being claim 1 of Patent ‘440 is silent on the computing system is associated with a partitioned set of data instances.  However, US PG Pub 2016/0070601 teaches data pertaining to usage history and/or prediction directly or indirectly affecting the VM/PM assignment/provisioning [paragraphs 34-42].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modify claim 1 of Patent ‘440 with PG Pub 2016/0070601 because they are in the same field of endeavor.

Claims 2-5, 7 and 10-11, these claims are rejected for the same reason as claim 1 with respect to claims 2-6 and 11-12 of Patent ‘440.

Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of Patent ‘440.  The difference being claim 13 of Patent ‘440 is silent on the computing system is associated with a set of computing resources.  However, US PG Pub 2016/0070601 teaches provisioned VM/PM pairing with resources being CPU and memory [Figs. 3-6 and corresponding text].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modify claim 13 of Patent ‘440 with PG Pub 2016/0070601 because they are in the same field of endeavor.

Claim 18 is rejected for the same reason as claim 17 above with respect to claim 17 of Patent ‘440.

US Patent 10,671,440
Instant Application
1. A system for provisioning resources, comprising: 
a processor; and 
a memory coupled with the processor, wherein the memory is configured to provide the processor with instructions which when executed cause the processor to: 
receive a time series of past usage data, wherein the past usage data comprises process usage data and instance usage data; 
determine an upcoming usage data based at least in part on the time series of the past usage data; and 
provision a computing system according to the upcoming usage data, wherein provisioning the computing system according to the upcoming usage data comprises loading 

a processor; and 
a memory coupled with the processor, wherein the memory is configured to provide the processor with instructions which when executed cause the processor to: 

receive a time series of past usage data, wherein the past usage data comprises process usage data and instance usage data; 
determine an upcoming usage data based at least in part on the time series of the past usage data; and  
provision a computing system according to the upcoming usage data, wherein the computing system is associated with a partitioned set of data instances.

of claim 1, wherein provisioning the computing system according to the upcoming usage data comprises loading a set of data instances onto the computing system.

2. The system of claim 1, wherein determining the upcoming usage data based at least in part on the time series of the past usage data comprises processing the past usage data without accessing stored instance data.
3. The system of claim 1, wherein determining the upcoming usage data based at least in part on the time series of the past usage data comprises determining a cluster of related data instances.
3. The system of claim 1, wherein determining the upcoming usage data based at least in part on the time series of the past usage data comprises determining a cluster of related data instances. 
4. The system of claim 1, wherein provisioning the computing system according to the upcoming usage data comprises activating a computer system.
4. The system of claim 1, wherein provisioning the computing system according to the upcoming usage data comprises activating a computer system.
5. The system of claim 1, wherein provisioning the computing system according to the 


7. The system of claim 1, wherein provisioning the computing system according to the upcoming usage data comprises selecting a computer system server type.
11. The system of claim 1, wherein the processor is further configured to determine an upcoming usage data based at least in part on the time series of the past usage data at a regular interval.
10. The system of claim 1, wherein the processor is further configured to determine an upcoming usage data based at least in part on the time series of the past usage data at a regular interval.
12. The system of claim 11, wherein the regular interval comprises once a month, once a week, once a day, or once an hour.
11. The system of claim 10, wherein the regular interval comprises once a month, once a week, once a day, or once an hour.
13. A method for provisioning resources, comprising: 
receiving a time series of past usage data, wherein the past usage data comprises process usage data and instance usage data; 
determining, using a processor, an upcoming usage data based at least in part on the time series of the past usage data; and

provisioning a computing system according to the upcoming usage data, wherein provisioning the computing system according to the upcoming usage data comprises loading a set of data instances onto the computing system

receiving a time series of past usage data, wherein the past usage data comprises process usage data and instance usage data;  
determining, using a processor, an upcoming usage data based at least in part on the time series of the past usage data; and 
wherein the computing system is associated with a set of computing resources.
17. A computer program product for provisioning resources, the computer program product being embodied in a non-transitory computer readable storage medium and comprising computer instructions for: 
receiving a time series of past usage data, wherein the past usage data comprises process usage data and instance usage data; 
determining an upcoming usage data based at least in part on the time series of the past usage data, wherein the upcoming usage data comprises a set of jobs at each of a set of times; and 
provisioning a computing system according to the upcoming usage data.


receiving a time series of past usage data, wherein the past usage data comprises process usage data and instance usage data; 
determining an upcoming usage data based at least in part on the time series of the past Attorney Docket No. WORKP128C116PATENtusage data; and 


, wherein the computing system is associated with a set of computing resources.


Allowable Subject Matter
Claims 6 and 8 are allowable by overcoming the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph and/or double patenting rejection above and rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9 and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:     

The prior arts of record when taken individually or in combination do not expressly teach or render obvious, in the context of the claims taken as a whole, the invention as recited in claims 6, 8-9 and 13-16.
Neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skill in the art before the effective filing date of the claimed invention would have combined them to arrive at the present invention as recited in the context of claims 6, 8-9 and 13-16 as a whole.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 7, 10-12 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub 2016/0070601 to Yamamoto et al. (hereafter Yamamoto), in view of US PG Pub 2005/0055426 to Smith et al. (hereafter Smith).
Yamamoto and Smith were cited in applicant’s IDS filed on 4/22/20.

As to claim 17, Yamamoto teaches the invention substantially as claimed including a method for provisioning resources, comprising:0
receiving a time series of past usage data, wherein the past usage data comprises process usage data [received as a result of acquiring resource usage history data, paragraph 77, lines 12-17; paragraph 42, lines 3-7; Figs. 5-6 and corresponding text]; 

provisioning a computing system according to the upcoming usage data, wherein the computing system is associated with a set of computing resources [provisioning VM(s) to physical machine(s) (PM) or physical machine(s) to VM(s) according to predicted resource usage, paragraphs 34-40; resources in the VM/PM pairing being CPU and memory, Figs. 3-6 and corresponding text].

Yamamoto does not specifically teach past usage data comprises instance usage data.  However, Smith teaches creating historical usage pattern of information access including the type or identity of the information accessed being used for predicting future access to that information and used as a guide for pre-caching that information [paragraph 37, lines 1-5; paragraph 39, lines 6-21; paragraph 40, lines 1-8].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have include various types of usage data to achieve the predictable result of creating a historical usage pattern of the data in predicting its future usage.

As to claim 18, Yamamoto and Smith teach the method for provisioning resources in claim 17, therefore Yamamoto and Smith teach the computer program product for implementing the method.  

As to claim 1, Yamamoto and Smith teach the method for provisioning resources in claim 17, therefore Yamamoto and Smith teach the system for implementing the method.  In addition, Yamamoto teaches a processor and a memory [paragraph 30; Fig. 2 and corresponding text] and wherein the provisioned computing system is associated with a partitioned set of data instances [data pertaining to usage history and/or prediction directly or indirectly affecting the VM/PM assignment/provisioning, paragraphs 34-42].

As to claim 2, Yamamoto and Smith teach the invention substantially as claimed including wherein determining the upcoming usage data based at least in part on the time series of the past usage data comprises processing the past usage data without accessing stored instance data [Smith, processing of usage data requires the pattern or history of usage of the instance data, not the instance data itself, paragraph 26].
  
As to claim 3, Yamamoto and Smith teach the invention substantially as claimed including wherein determining the upcoming usage data based at least in part on the time series of the past usage data comprises determining a cluster of related data instances [Smith, determining time series of content/information type, paragraphs 26, 29-31].  

As to claim 7, Yamamoto and Smith teach the invention substantially as claimed including wherein provisioning a computer system according to the upcoming usage data comprises selecting a computer system server type [Yamamoto, provisioning VM(s) to physical machine(s) or physical machine(s) to VM(s) according to predicted resource usage, paragraphs 34-40; wherein the physical machine can be of a different type, paragraph 175].  

As to claim 10, Yamamoto and Smith teach the invention substantially as claimed including wherein the processor is further configured to determine an upcoming usage data based at least in part on the time series of the past usage data at a regular interval [Yamamoto, time point(s), Figs. 5-6 and corresponding text].  

As to claim 11, Yamamoto and Smith do not specifically teach wherein the regular interval comprises once a month, once a week, once a day, or once an hour.  However, Yamamoto disclosed the time series of the past usage data at a regular interval of 30 seconds [Yamamoto, time point(s), Figs. 5-6 and corresponding text].   Furthermore, the collecting data at different time intervals is well known in the art.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use different interval taking into consideration that data pertaining to different processes or platforms varies in terms of the frequency of change of the data collected so as to produce a useful and meaningful set of patterns. 

As to claim 12, Yamamoto and Smith teach the invention substantially as claimed including wherein the partitioned set of data instances comprises a subset of the set of data instances required for upcoming usage [data pertaining to usage history and/or prediction directly or indirectly affecting the VM/PM assignment/provisioning, paragraphs 34-42].

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto and Smith, further in view of US PG Pub 2016/0301624 to Gonzalez et al. (hereafter Gonzalez).
Gonzalez cited in applicant’s IDS filed on 4/22/20.

As to claim 4, Yamamoto and Smith do not explicitly teach wherein provisioning a computing system according to the upcoming usage data comprises activating a computer system.   However, Gonzalez teaches activating nodes based on a set of computer resources capable of meeting predicted demand [abstract; paragraph 5, lines 1-19; paragraph 54].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention have modified Yamamoto and Smith with the teaching of Gonzalez to achieve the predictable result of making resources available for consumption.

As to claim 5, this claim is rejected for the same reason as claim 4 above.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to QING YUAN WU whose telephone number is (571)272-3776. The examiner can normally be reached M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/QING YUAN WU/Primary Examiner, Art Unit 2199